DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed  fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The JP 2009255740 does not include a concise explanation of the relevance in English.

Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 1 recites processing circuitry for
determining, based on the occupant image view provided by the camera, different levels of light at plural parts of the face of the vehicle occupant: - determine a direction between the face and the light source causing the different levels of light at the plural parts of the face of the vehicle occupant by comparing the occupant image view with a plurality of at least one pre-stored image views,  wherein each pre-stored image view is associated with a known direction to a known light source that causes different light levels at plural parts of a face in the pre-stored image, so as to correlate the light levels in the occupant image view with corresponding light levels in one of the pre-stored image views assign the known direction of the correlated prestored image to be the direction of the vehicle occupant to the light source; -.

 The Applicant’s glare prevention system is provided with a variable light blocking device (40a, 40b) that blocks light only from the above claimed correlating pre-stored image data direction 1 to prevent uncomfortable glare in the occupant’s eyes. The description (page 12, line 1 — page 14, line 10) does not provide an enabling description on how the pre-stored face images and their associated light source direction data, as claimed above, are created. The pre-stored face images are employed for comparison with a current live camera occupant’s face image to determine the current direction a light source is coming from. On page 14 lines 1-7 the Applicant describes three dimensional images of the face of the occupant being stored in memory with a corresponding light source direction for each image. The pre-stored face image direction data for the vehicle occupant must contain numerous previously captured images of the occupant’s face and a known light source direction that corresponds to that captured face image. The Applicant on page 13, line 19 -21 declares that according to one embodiment there are an “infinite” number of pre-stored image direction views.  A processing circuitry that can compare a live facial camera image to an “infinite” number of pre-stored images is impossible and therefore not credible. 
Generating these (unique shadowing) previously captured pre-stored image views would presumably require steps such as physically moving a light source from numerous directions that light might enter through the windshield and capturing the shadowed image of an occupant’s face or possibly using mathematical equations. The Applicant does not describe these physical steps of how a corresponding light source direction is mathematically ascertained from a camera image of the occupant’s face or otherwise acquired. Also, it is not explained when these pre-stored images with corresponding direction data for all the possible light source directions is completed and loaded into the memory of the computer processing circuitry. The specification only states broad general ideas as how light source direction data results are achieved without describing how the captured images direction data is ascertained or calculated sufficient for an ordinary artisan at the time of the effective fling date of the invention to understand. See Applicant’s description at page 11, line 22 — page 13, line 17 of the specification. The Applicant does not provide any guidance, such as equations or algorithms, on for instance how the relative direction of the light source effects shadowing on an individual occupant’s face just simplistic face image sketches in figures 5A - SD and a brief description thereof on page 13 lines 13 -17. On page 13, lines 13 — 25 Applicant states that the light direction associated pre-stored image views of a face are “computer generated images”. Applicant does not provide a computer algorithm of sufficient detail for an ordinary artisan at the time of the effective filing date of the invention to ascertain the direction that a light source emanates from based on shadowing/brightness on a picture of an occupant’s face. In figure 7 Applicant provides a flow chart including block S4 the very broadly describes determining the light source direction without any detailed steps. The three dimensional shape of each occupant’s facial features are very are different and each face would require complex mathematical equations and calculations for each and every possible light source direction on account of the features shadowing different facial areas. To determine the amount of light reflected upon each segment of an occupant’s face would require unique calculations that are potentially effected (shadowed) by all the unique features of an occupant’s face. The amount of calculations in determining the amount of light reflected by all these numerous segments of an occupant’s face would be enormous for a light source emanating from just one direction and position. Applicant has not provided guidance on formulating shadowing equations or a detailed computer algorithm for generating such light source direction associated pre-stored shadowed images. No working examples/solutions of representative equations/calculations of how such light source direction data are provided in the disclosure. Also, during the reference image capturing the specification does not provide details as to quantifying the level of light brightness on the occupant’s face (i.e. in occupant’s eye) that would be considered glare. The brightness light level at night would be much lower that daytime glaring light levels. Even if the light source is static(e.g. sun) whenever an occupant adjusts his/her body position up/down or back/forth they would no longer be protected by the blocking device 40a, 40b. Captured images would have to be generated for a multitude of different up/down or back/forth locations of the occupant’s face since light blocking elements at different positions would have to be activated 40a, 40b. The specification does not disclose if the occupant has to be seated in one position or more accurately if the occupant’s eyes have to be at a particular height and/or set back a given distance from the image capturing camera . It is unclear and/or not described if captured image direction data is stored for the occupant’s face in one location or for multiple up/down or back/forth positions within the cabin. Captured images for the occupant being seated in those different occupant positions would need to be included for comparison so that the correct blocking devices (40a, 40b) are actuated. The Applicant describes how the light sensor camera captures the instant angular orientation of the occupant’s face at the bottom of page 11, line 22 — page 12, line 15. The Applicant does not describe a method for determining the position of occupant’s face (eyes) in the vehicle cabin. If the location of the occupant’s eyes are not known then the proper location for activating the light blocking segments (40a, 40b) cannot be ascertained. None of these computer algorithms, equations and calculations are within the realm of an ordinary artisan in the art. For these reasons ordinary skilled artisans at the time of the effective filing date of the invention would not have been able to make and use the claimed invention. Applicants’ disclosure provides insufficient instructions on how to make such a glare protection system. Therefore, to do so would require that one of ordinary skill to engage in undue experimentation owing to the lack of guidance in applicants’ disclosure in creating the pre-stored image views. Independent method claim 11 and independent computer program claim 13 similarly recite the limitations set forth above in step/ method format. For the reasons provided above Independent claims.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosure does not specify how the light source directions each correlating to a unique pre-stored shadowed images are ascertained and/or calculated. As such, these claims encompass embodiments having pre-stored shadowed images with associated light source directions that the original disclosure does not show the inventors possessed at time of filing. The specification is regarded as a failure to demonstrate that the applicant possessed the full scape of the invention clamed, the specification provides inadequate support for the claim. The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of the effective filing date.   Independent claims 1, 11 and 13 include claim limitations that recite a desired result of having/calculating pre-stored shadowed mage files with an associated light source direction. The Applicant has not disclosed how the result is achieved. The applicant has not disclosed the algorithm or steps/procedure for generating pre-stored shadowed image

Response to Arguments
Applicant's arguments filed March 29, 2022, have been fully considered but they are not persuasive.  The Applicant argues that difference in light level from the camera optical image is correlated with the pre-stored image view to determine the direction of the light source much like the shadow cast from the sun.    The Applicant further argues the “claimed technique” can be used to distinguish if the light source is coming through the driver’s side window, passenger window, sun-roof or windshield for which the disclosure is adequate.    
The rejection is an enablement rejection under 35 USC 112 first paragraph.  It is irrelavant if the “claimed technique” would on its face determine if the light source is coming through the driver’s side window, passenger window, sun-roof or windshield.  If the disclosure does not enable one or ordinary skill in the art to make and use the claimed invention, or as Applicant phrases it the “claimed technique”.    
	Further the disclosure does not disclose blocking all the  light entering through the either the entire driver’s side window, passenger window, sun-roof or windshield.  An artisan based on figures 5a- 5d; 6a – 6d of the application would not “recognize”, as argued by applicant, that the light/shadowing effect shown in figure 5a is a result of just light passing through the side window; the light/shadowing effect in shown in figure 5b is a result of just light passing through the sunroof shown in figure 5c is a result of just light passing through windshield and shown in figure 5d is a result of just light passing through driver side window.  The original specification only describes these face shadowing effect as being a result of the light coming from a different “certain direction”.  Such a “recognized” glare prevention  system is not disclosed is the instant application even in general terms and it follows that it fails to meet the written description requirement and consequently there is neither enablement on how to make and use a glare preventing g system that blocks all light entering through the either the entire driver’s side window, passenger window, sun-roof or windshield.  The disclosure as shown in figures 2 and 3 illustrates the  side window, passenger window, sun-roof or windshield each comprising of a plurality of pixel segments 45a, 45b, 45c each independently activated.  Only an embodiment of the invention disclosed in the original application may be employed to fulfil the requirements of 35 USC 112 first paragraph, not an embodiment that was not included in the original application but subsequently contemplated by Applicant.   
Also, for the sake of argument, even if such “recognized” glare prevention system is disclosed  whenever the occupant sits closer to the windshield a very distant  light source causing the shadow pattern of figure 5b might be on account of light coming through the top of the windshield whereas if the occupant sits in the driver seat much further back from the windshield the same the shadow pattern of figure 5b caused by the same very distant  light causing glare would be coming though the sun-roof.   Depending on the location of the occupant within the cab different light blocking segments would need to be activated to stop glare despite similar face shadowing on the occupant.  The disclosure does not provide guidance sufficient for one of ordinary skill in the art on how to make such a glare prevention system for an occupant when an occupant might well be positioned in in many different locations and orientation with respect to the camera during typical operation of a vehicle.  Wouldn’t the occupant have to sit in a particular let/right and rearward/forward location with their eyes at a given height above the seat to “use” the claimed invention?  

	 The figures 5a- 5d; 6a – 6d outline the basic general principle of pre-stored image view direction data files having different shadowing for light sources positioned at different positions.  The  instant application discloses a broad idea for an invention but it does not disclose how to make and use the invention.  In particular it does not dislcose how to create corresponding pre-stored images for a light source oriented at multiple known directions.    
The Applicant argues that an artisan in view of the disclosure on page 13, line 26 to page 14, line 4, would understand that one may take a series of photos of the occupant with the light source in different positions.  Applicant’s disclosure does not explicitly disclose taking many corresponding pictures of an occupant’s face when a light source projects onto the occupant’s face from a many different predetermined positions.    An artisan would have to invent a method of creating the pre-stored image view direction data sets.  The application does not disclose what type of light beam is used; how far away the light source is positioned from occupant’s face; if light pollution is controlled and possibly other necessary instructions.  The light would have to be positioned in more than just four different positions as argued by Applicant to be able to accommodate the blocking precision  represented by the block segments shown in figures 2 and 3.  To achieve a viable and workable method in physically compiling such a pre-stored image direction data file for an occupant  would require undue experimentation.  The Applicant also argues that computer generated pre-stored image direction data views are easily generated by commercial CAD models.   The instant application does not disclose any “commercially available” CAD program in the specification.   

The disclosure does not describe how the relative location of the occupant within the cab is determined.   It is submitted that if an occupant substantially changes position in the cab while exposed to the same distant light source different light blocking segments must be employed to prevent glare.  Assuming an occupant is exposed to the same very distant light source, the occupant face image for the occupant at a more forward location within the cab would be very similar to when the occupant is located in a more rearward position inside the cab.  Thus,  those determined comparable pre-stored images (with their known direction of light) for the occupant at a more forward location within the cab would be very similar to those determined comparable pre-stored image views when the occupant is located in a more rearward position inside the cab.    Using only the direction of the light source upon an occupant’s face and not knowing the relative position of the occupant’s face with respect to the windshield, seated more forward or more rearward, it would not be possible to calculate which  light blocking segments should be activated.   The glare prevention system would not activate the correct light blocking segments.   Further as the occupant may move and shift positions within the vehicle cab pre-stored image direction data sets and associated  used for comparison would be continually have to change so that the correct light blocking segments are activated to prevent glare.  Just determining the direction of a light source by comparing current shadowing on an occupant’s face to pre-stored images direction data with a correlating light source direction will not in itself enable the glare prevention system to activate the proper light blocking segments.   The instant physical location of the occupant’s eyes is also necessary.
  	In addition, as an occupant changes position inside a vehicle portions of the occupant’s face is likely to be shadowed by the vehicle A-pillar and/or windshield  top cross-bar.  Such a showing would result in the wrong blocking segment being activated failing to prevent glare.  
	With respect to the argument that not every possible scenario is required in the pre-stored image direction data (day vs night; sunlight vs headlight …) for comparison to prevent glare to meet the enablement and written description requirements.  Traveling headlights are much different that distant sunlight.  Different cameras with different sensitivity would be needed to detect headlights and sunlight.  At night a driver has dilated pupils which are more sensitive to light glare than contracted pupils during the day.  A camera would have to determine the level of pupil dilation as well as light lumens.
The Applicant remarks that the “claimed technique” can be used to determine the direction of a light source with respect to a stake in the ground by evaluating the shadow cast by the stake.  It is first noted that an occupant is not a stationary fixed object such as a stake.  An occupant’s pupils may be located and positioned at more than a thousand different spatial locations relative to the camera mounted in the cab including higher, lower, more left, more right and both more forward and backward. 

In regard to the Written Description Requirement  the Applicant argues that “it seems” the Examiner takes the position that one of ordinary skill in the art would not be able to compare the pattern on an occupant’s face with pre-stored image direction data views. The applicant remarks that Digital Image Correlation between two images are well-known and that one of ordinary skill in the art would, in view of the application’s disclosure, understand its incorporation into the claimed invention.   It is believed that the applicant is misinterpreting the Written Description Rejection, independent claims 1, 11 and 13 include claim limitations that recite a desired result of having/calculating pre-stored shadowed image files with an associated light source direction. The Applicant has not disclosed how the pre-stored image direction data files are created. The applicant has not disclosed  algorithm or steps/procedure for generating pre-stored shadowed image  evidencing Applicant’s  possession of a complete invention at the time of the effective filing date of the invention.  The Applicant has not described creating pre-stored image view direction data with sufficient particularity such that an ordinary artisan could acknowledge that the inventor had possession of the claimed invention at the time of filing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612